Citation Nr: 1400067	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran has claimed that service connection is warranted for his hypertension because it was caused by his exposure herbicides while serving in the Republic of Vietnam.  Additionally, in a November 2013 Appellant's Brief, the Veteran's representative claimed that service connection is warranted for the Veteran's hypertension because it is related to his service-connected diabetes mellitus.  The representative cited medical treatise evidence indicating that hypertension is "intimately linked" to diabetes.    

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's service-connected diabetes mellitus, treatise information provided by the Veteran's representative linking hypertension to diabetes mellitus, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension.  

As the claims file and Virtual VA file only include VA treatment records from the Louisville VA Medical Center dated from May 2007 to June 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include any available records documenting his initial diagnosis of hypertension.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed hypertension.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination and review of the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to include his exposure to Agent Orange in Vietnam; or was caused or permanently worsened by his service-connected diabetes mellitus.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

